DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites limitation “a construction element, for example a pipeline”. The statement “for example” introduces uncertain choices and causes ambiguity. Therefore it renders the claim indefinite.

Claim 18 recites limitations “The method according to claim 17, the or the other targets being fixed onto”. The unclear wording renders the claim indefinite.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details 

Claim(s) 1-3, 4-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Sickle (US2014/0346223).

Regarding claim 1, Van Sickle teaches a method for acquiring at least one scene, the method comprising
a) positioning at least three different targets at different target locations of the scene,
b) taking digital images of the scene and the targets by means of an imaging device comprising at least one camera, the image-taking locations being chosen such that at least two of the images intersect, and
(Van Sickle, Figs. 21-22, 17 and 19; multiple targets 12 and 13 in a scene (pipeline); overlapping digital photographs (images) 16, [0097-0099])
c) scanning the scene and the targets by means of an optical remote detection device, each target comprising:
(Van Sickle, Figs. 18-19 and 37; “The object on the control point could be anything with a clearly defined center that can be identified exactly in a photo or in a LiDAR scan”, [0091]; “Operator 20 aims LiDAR Scanner 21 at the Asset 22 in the Trench 23. Operator 20 then walks on the Ground 23 along Trench 24 in the direction indicated by Arrow 25. In addition to images of Asset 22, images of any Targets 13 placed on Asset 22 (see FIGS. 17 and 19) or on Ground 23 (see FIGS. 1-3) near Trench 24 are also captured 
	- a characteristic pattern identifiable by digital analysis of the scan data, called "pattern to be scanned", and
(Van Sickle, Fig. 19; “Targets 13 for determining position for control purposes may be mounted on a tripod as shown in FIG. 18, or simply placed on an asset, such as Valve 10, as shown in FIG. 19. The object on the control point could be anything with a clearly defined center that can be identified exactly in a photo or in a LiDAR scan”, [0091]; Fig. 37, “images of any Targets 13 placed on Asset 22 (see FIGS. 17 and 19) or on Ground 23 (see FIGS. 1-3) near Trench 24 are also captured with LiDAR Scanner 21 (Targets 13 not shown in FIG. 37)”, [0092]; “Three-Dimensional LiDAR Scanning (3DLS)”, [0057])
	- a characteristic pattern identifiable by photogrammetry, called "photogrammetric pattern".
(Van Sickle, Figs. 19, 21-34; “photogrammetric Targets 13 (if that technology is used instead of LiDAR scanning) may be built into Pipe 14 itself”, [0099]; it is well known in the art that pixel-wise photo images typically hold higher resolutions than Lidar scan results, meaning that photography can resolve objects of smaller sizes than Lidar; thus one can consider the small size objects in target 13 (Fig. 19) as photogrammetric targets and the large size objects in target 13 as Lidar scan targets; “The other Targets 13 shown are utilized in the photogrammetric process to tie the individual Digital Photographs 16 together from which the 3D model is developed”, [0099]; a QR code as captured in an image is also a photogrammetric pattern, Figs. 21-34, “capturing QR 

Regarding claim 2, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1, comprising generating
of a points cloud by digital analysis of the scan data, called "cloud of scanned points", and
(Van Sickle, Fig. 21; “Data collection methods, such as terrestrial photogrammetry, aerial photogrammetry, and 3DLS, provide imagery and point clouds systematically”, [0088])
of a points cloud by photogrammetry, called "cloud of photogrammetric points".
(Van Sickle, Figs. 24-25; “the other Targets 13 shown are utilized in the photogrammetric process to tie the individual Digital Photographs 16 together from which the 3D model is developed”, [0099]; “The 3D model can be exported as an LAS file…In AutoCAD, the LAS file is used to create a point cloud object as shown in FIG. 24”, [0100]; target 13 can be used in a photogrammetric process to generate a point cloud)

Regarding claim 3, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 2, the clouds of scanned and photogrammetric points each comprising the coordinates of at least one characteristic point of each target in respective reference markers.
Van Sickle, Figs. 24-25; “The 3D model can be exported as an LAS file…In AutoCAD, the LAS file is used to create a point cloud object as shown in FIG. 24”, [0100]; the 3D point cloud model contains coordinates of all points of the point cloud including the coordinates of the features and the markers)

Regarding claim 4, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1,
step b) being performed before step c), or
after step c), or
simultaneously with step c).
(Van Sickle, Figs. 36-37, [0116]; taking photographs on an object or scanning the object using Lidar can be carried out in any orders without unexpected results; Fig. 38, s106, [0113])

Regarding claim 5, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1, the optical remote detection device being a lidar.
(Van Sickle, Figs. 36-37, Lidar scanner, [0116])

Regarding claim 6, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1, at least one of the targets comprising a support, the photogrammetric pattern being applied to the support.
Van Sickle, Figs. 18-19, “Targets 13 for determining position for control purposes may be mounted on a tripod as shown in FIG. 18, or simply placed on an asset, such as Valve 10, as shown in FIG. 19. The object on the control point could be anything with a clearly defined center that can be identified exactly in a photo or in a LiDAR scan”, [0091])

Regarding claim 7, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1, the pattern to be scanned surrounding, at least partially, the photogrammetric pattern.
(Van Sickle, Fig. 19, see comments on claim 1; when larger objects in target 13 are considered as the Lidar scan pattern, these Lidar objects surround a photogrammetric pattern of small size (e.g., a small square pattern); on the other hand, as shown in Fig. 23, if consider target 13 as the Lidar scan target and the CR code pattern as the photogrammetric pattern, six targets 13 surround one CR code target 12; these six targets 13 and one CR code pattern in the center can be considered as a “super” target)

Regarding claim 8, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1, the photogrammetric pattern comprising a central portion defining the center of the target and the pattern to be scanned being centered with respect to said center of the target.
(Van Sickle, Fig. 1A; following the discussions on claim 1,  photogrammetric pattern => small size of objects, Lidar scan objects => larger size of objects; the center circular dot can be a photogrammetric pattern; the surrounding rings can be the Lidar scan pattern)

Regarding claim 9, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 1, the photogrammetric pattern of one of the targets being different from the photogrammetric pattern of at least one of the other targets.
(Van Sickle, Fig. 19; following the discussions on claim 1,  photogrammetric pattern => small size of objects in target 13; Fig. 23, a CR code can also be a photogrammetric pattern; these two photogrammetric patterns are different)

Regarding claim 10, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according claim 9, the targets further comprising the same pattern to be scanned.
(Van Sickle, Fig. 23; multiple same patterns 12 and 13)

Regarding claim 11, Van Sickle teaches its/their respective base claim(s).
Van Sickle further teaches the method according to claim 2, comprising the georeferencing of the cloud of scanned points.
(Van Sickle, Fig. 21; “There are three Targets 13 placed in the 3D model used for geo-referencing”, [0097]; “The 3D model can be exported as an LAS file…In AutoCAD, the LAS file is used to create a point cloud object as shown in FIG. 24”, [0100])

Regarding claim 16, Van Sickle teaches its/their respective base claim(s).

at least one mechanical part, or
a construction or
a construction element, for example a pipeline.
(Van Sickle, Fig. 21; “Shown in FIG. 21 is a 3D model of a twelve-inch-diameter Pipe 14 in front of a Jersey Barrier 15”, [0097]

Claim(s) 12-13 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Sickle (US2014/0346223) in view of Chen et al (US2014/0043328).

Regarding claim 12, Van Sickle teaches its/their respective base claim(s).
The combination of Van Sickle and Chen teaches the method according to claim 11, the cloud of scanned points being georeferenced by correlating the cloud of scanned points
with another cloud of scanned points representing at least the scene and which is georeferenced or
with positions of points measured by means of topographic reference markers.
(Chen, see comments on claim 14; Figs. 13-16; correlating 12 in image 18 with object 12 of reference element 18 is a 3D point cloud correlation process when the image is scanned using “laser 3D scan, white-light 3D scan, structured light 3D scan, depth 

Regarding claim 13, the combination of Van Sickle and Chen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 12, the other georeferenced cloud of scanned points representing a more extensive zone than the scene.
(Chen, “a pre-calibration (correlation) between the three-dimensional capturing process generating a virtual three-dimensional model of surface 18 and the three-dimensional capturing process generating virtual three-dimensional models of pattern elements 16”, [0146], “the three-dimensional capturing process generating virtual three-dimensional models of pattern elements 16” can have more detailed imaginary information than “the three-dimensional capturing process generating a virtual three-dimensional model of surface 18”)

Regarding claim 14, Van Sickle teaches its/their respective base claim(s).
Van Sickle does not expressly disclose but Chen teaches the method as claimed in claim 2, comprising the scaling of the cloud of photogrammetric points from the cloud of scanned points, the scaling factor being determined from the coordinates of the characteristic points of at least two of the targets in the respective reference markers linked to said clouds of scanned and photogrammetric points.
Chen, Fig. 9, “or some applications, it may be difficult to determine the correct dimensional scale for the model from the images used in making the model. A reference object that has a known dimension may be included in one or more of the images with the pattern”, [0135, 0139-0140]; Figs. 13-16; “three-dimensional models of reference object 12 and surface 18 can be generated entirely separately, and the scaling factor derived from reference object 12 can be used to rescale the virtual three-dimensional model of surface 18, as long as there is a known scaling correlation between the process of generating virtual three-dimensional models of the pattern elements 16 and the process of generating a virtual three-dimensional model of the surface 18”, [0145]; “a virtual three-dimensional model of surface 18 can be generated using any three-dimensional capturing method, including but not limited to laser 3D scan, white-light 3D scan, structured light 3D scan, depth sensor based 3D scan, feature detection based 3D scan…From images that contains reference object 12, virtual three-dimensional models of the pattern elements 16 can be generated using the feature extraction and feature correlation method described in previous sections…Since the actual distances among different pattern elements 16 are known, one can derive the scaling factor between the actual pattern elements 16 and the virtual three-dimensional models of the pattern elements 16. Based on this scaling factor, one can obtain accurate scaling and dimensional information of the virtual three-dimensional model of surface 18 after a pre-calibration (correlation) between the three-dimensional capturing process generating a virtual three-dimensional model of surface 18 and the three-dimensional capturing process generating virtual three-dimensional models of pattern elements 16”, [0146]; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the system or method of Van Sickle in order to accurately scale the image object with a reference object of known dimensions using point correlations. The combination of Van Sickle and Chen also teaches other enhanced capabilities.

Regarding claim 15, the combination of Van Sickle and Chen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 14, comprising the georeferencing of the cloud of photogrammetric points.
(Van Sickle, Fig. 21; “There are three Targets 13 placed in the 3D model used for geo-referencing”, [0097]; “The 3D model can be exported as an LAS file…In AutoCAD, the LAS file is used to create a point cloud object as shown in FIG. 24”, [0100]; Fig. 19; following the discussions on claim 1,  photogrammetric pattern => small size of objects in target 13; small size of objects in target 13 can be used for geo-referencing; also a 3D CR code in an image (Figs. 24-25) is a geo-referencing pattern of the cloud of photogrammetric points)

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Sickle (US2014/0346223) in view of Johnson (US2005/0060095).

Regarding claim 17, Van Sickle teaches its/their respective base claim(s).
Van Sickle does not expressly disclose but Johnson teaches the method according to claim 1, wherein the scene contains a manhole of a sewer network which emerges on the surface, at least one of the targets being disposed in the manhole and at least one other of the targets being disposed on the surface.
(Johnson, Fig. 3, “The elevation of the subterranean architectural feature 50 may be determined by positioning the survey device 10 over an access portal 52, such as a manhole, of a subterranean chamber 54, such as a sewer drain collection chamber, as illustrated in FIGS. 3-7”, [0032]; Fig. 8; “In step 104, the survey instrument 12 determines the line-of-sight distance from the sensor 36 to the portion of the feature 50 on which the laser focus or other visual indicator is positioned”, [0042]; “The distance sensor 36 produces a visual indication such as a laser dot on the area or feature at which the sensor 36 is pointing”, [0025]; the laser measurement may point to a visual target of Van Sickle (Figs. 19 and 23) which may be attached to a sewer structure feature for identifying the intended measurement target; generally speaking, the method of Van Sickle may be applied to other asset structures different from the pipeline structure ([0120]))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Johnson into the system or method of Van Sickle in order to use a particular label/mark attached to an asset structure (e.g., a manhole in a sewer structure) for identifying an asset object for measurement. The combination of Van Sickle and Johnson also teaches other enhanced capabilities.

Regarding claim 18, the combination of Van Sickle and Johnson teaches its/their respective base claim(s).
The combination further teaches the method according to claim 17, the or the other targets being fixed
onto a wall of a building or
onto a street furniture element or
onto a sign post.
(Van Sickle, Figs. 13-14, the pipeline structures may be the above street structure (e.g. water pipelines or fire hydrants => street furniture element); the method of measuring an asset using images and Lidar scanning (e.g., summarized in Fig. 38) is not limited to a particular structure; it may be applied to other structures with expected results, “Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims. It will be understood by those skilled in the art that many changes in construction and widely differing embodiments and applications will suggest themselves without departing from the scope of the disclosed subject matter”, [0120])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/24/2022